Citation Nr: 1543733	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  07-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for chronic posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to service connection for a Chiari malformation with cervical syrinx.  

3.  Entitlement to service connection for a right elbow disorder, status post right ulnar nerve transportation surgery.  

4.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremities.  

5.  Entitlement to service connection for a bilateral knee disorder.  

6.  Entitlement to service connection for a left wrist disorder.  

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for a bilateral shoulder disorder.  
9.  Entitlement to service connection for a bilateral hip disorder.

10.  Entitlement to an effective date earlier than August 15, 2006, for the grant of service connection for chronic PTSD with depression.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.  He also served with the United States Army Reserve from April 1968 to June 1972, and with the New Jersey Army National Guard from February 1972 to February 1973, and from May 1978 to May 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a May 2009 decision, the Board denied all service connection claims except entitlement to service connection for Chiari malformation with cervical syrinx, a bilateral shoulder disorder, and a respiratory disorder, which were remanded to the RO for further development.  The Veteran appealed the denial of the other claims to the United States Court of Appeals for Veterans Claims (the Court).  The Court granted a May 2010 Joint Motion for Partial Remand, which requested that the portion of the May 2009 Board decision that denied the claims for service connection be vacated and remanded.  In January 2011, the Board remanded the service connection claims that were previously denied for further development.

In April 2012, the Board granted service connection for a respiratory disorder and denied service connection for bilateral shoulder and bilateral hip disorders.  The remainder of the service connection claims was again remanded for further development.  The Veteran appealed the April 2012 decision to the Court.  In a March 2014 Memorandum Decision, the Court set aside the portion of the Board's April 2012 decision that denied entitlement to service connection for bilateral shoulder and bilateral hip disorders, and remanded the matters for further adjudication consistent with the decision.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted as additional medical evidence has been submitted by the Veteran's attorney, and the Veteran does not waive initial consideration of this evidence by the AOJ.  See the April 2015 statement.  

Remand is also required to obtain VA medical addendum opinions because the February 2014 VA medical opinions are inadequate, as the VA examiners failed to comply with the April 2012 Board remand directives, as they relate to the claims for service connection for a Chiari malformation with cervical syrinx, carpal tunnel syndrome of the right upper extremities, a bilateral knee disorder, and a cervical spine disorder.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  Additionally, consistent with the findings of the March 2014 Memorandum Decision, an addendum medical opinion is warranted for the claim for service connection a bilateral shoulder disorder, and a VA medical examination and opinion is needed addressing the relationship, if any, between the Veteran's bilateral hip disorder and his military service.  

Electronic filing indicates that service connection was granted for chronic PTSD with depression and assigned a 50 percent rating, effective August 15, 2006.  See the March 2014 rating decision.  In a December 2014 letter, the Veteran's attorney submitted a notice of disagreement (NOD) with regard to the current disability rating for the service-connected chronic PTSD with depression as well as an effective date earlier than August 15, 2006.  See the December 2014 NOD.  However, no statement of the case (SOC) has been issued addressing the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Finally, on several occasions, the Veteran's attorney has requested copies of the curricula vitae (CVs) of the February 2014 VA examiners.  See the April and June 2015 statements.  Although the Board's Privacy Act Officer directed the attorney to contact the facilities where the examinations were held for such information, ensuring receipt of the CVs is, in this instance, subject to the duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.  The request is considered reasonable and imposes a minimal burden.  Accordingly, on remand a CV for each February 2014 VA examiner must be obtained and provided to the Veteran for review, as well as associated with the electronic file.  Nohr v. McDonald, 2013-1321, 2014 WL 5471910 (Ct. Vet. App. Oct. 30, 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his Chiari malformation with cervical syrinx; a right elbow disorder, status post right ulnar nerve transportation surgery; carpal tunnel syndrome of the right upper extremities; a bilateral knee disorder; a left wrist disorder; a cervical spine disorder; a bilateral shoulder disorder; and a bilateral hip disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.

2.  After all available records have been associated with the electronic file, return the claims folder to the VA physician who conducted the February 2014 examination to render addendum opinions regarding the etiology of the Chiari malformation and carpal tunnel syndrome of the right upper extremities.  

If the February 2014 examiner is available, he may conduct a records review and respond to the questions below.  If the February 2014 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for VA neurological examination, to be conducted by a qualified examiner.  The electronic folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

Please request that the examiner read the following REASONS FOR REMAND below: 

In April 2012, the Board directed that the Veteran be examined for a medical nexus opinion concerning his claimed Chiari malformation and carpal tunnel syndrome of the right upper extremities.  Specifically, the Board requested that the examiner determine whether the Chiari malformation is a "congenital or development defect."  Depending on how the examiner characterized the disorder as stated above, the Board asked the examiner additional questions pertaining to the Chiari malformation.  With regard to the carpal tunnel syndrome of the right upper extremities, the Board requested that the examiner opine whether the carpal tunnel syndrome is related to his military service, to include in-service cold exposure during active duty while serving in the Republic of Korea.  See the April 2012 Board remand. 

In response to the April 2012 remand directives, the February 2014 VA examiner diagnosed the Veteran with syringomyelia and Chiari malformation type I.  He described the Chiari malformation as a "congenital/developmental abnormality," and concluded that it was not aggravated by the Veteran's claimed in-service exposure to cold or to other service-related exposures or activities.  

Although the examiner determined that the Veteran's Chiari malformation was a "congenital/developmental abnormality," the examiner did not specify whether the disability was a defect or disease.  THE BOARD IS PROHIBITED BY LAW FROM DECIDING THIS ASPECT WITHOUT A MEDICAL OPINION.  

A congenital disease is capable of improving or deteriorating, whereas a congenital defect is "more or less statutory in nature."  Service connection may be granted for congenital diseases, and the presumption of soundness applies to congenital diseases that are not noted at entry.  However, the presumption of soundness does not apply to congenital defects.  Under limited circumstances, service connection is still permissible for a congenital defect where there has been aggravation (a permanent worsening) of the pre-existing condition by superimposed disease or injury.  

With regard to the Veteran's carpal tunnel syndrome of the right upper extremities, the examiner provided a diagnosis, but failed to provide a nexus opinion on the basis of in-service incurrence.  

Because the examiner did not answer the questions as requested, a supplemental opinion discussing the etiology of the Veteran's Chiari malformation and carpal tunnel syndrome of the right upper extremities is required.

The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran contends that his claimed disabilities are attributable to his military service.  He specifically asserts that he incurred his disabilities as a result of in-service cold exposure while serving on active duty in the Republic of Korea.  As his available service personnel records show service in the Republic of Korea, his exposure to cold has been conceded.  

* The Veteran's service treatment records have not been located and are unavailable for review.  See the November 2005 VA memo.  The Veteran submitted a copy of a May 1968 report of medical history.  He reported having dizziness or fainting spells, and the examining physician noted dizziness prior to induction.  

* After discharge from service, post service treatment records show that in May 2004, private magnetic resonance imaging (MRI) testing revealed evidence of a Chiari malformation with cervical syrinx.  The Veteran reported having posterior neck discomfort, occasional mild occipital strain, and headaches.  He denied having any neurological symptoms.  A private physician recommended a C1 laminectomy to decompress the cervicomedullary junction, but the Veteran elected not to have the operation.  

* In October 2004, the Veteran was afforded a VA examination.  According to the report, the Veteran informed the examiner that he was diagnosed with Arnold-Chiari malformation with cervical syrinx in 2001, and underwent surgery on his right hand for carpal tunnel surgery approximately five to six years ago.  He admitted to having symptoms of neck stiffness and pain, with periodic radiating pain to both shoulders, along with numbness and weakness in the hands.  He again declined having surgery for the disability.  After neurological testing, the examiner diagnosed the Veteran with Arnold-Chiari malformation with cervical syrinx and status post right carpal tunnel surgery on the right hand.  No etiological opinion was provided by the examiner.  

* VA outpatient treatment records show continuing complaints and treatment for a Chiari malformation with cervical syrinx.  In May 2005, the Veteran visited his local VA outpatient treatment facility for a neurological follow-up.  It was noted that he was diagnosed with Chiari malformation and a cerebrovascular accident (CVA) approximately eight years ago, but officially diagnosed with a Chiari malformation based on MRI testing than a year ago.  The Veteran returned for a neurological follow-up in July 2006.  According to the VA progress note, the Veteran had a private MRI scan performed, which revealed a Chiari malformation with a slightly increased size of the syrinx from the C2-3 into the upper thoracic.  The examining physician noted again the Veteran's request to not have surgery for the disability.  MRI results from July 2006 reflected a worsening of his Chiari malformation, and his private neurologist again recommended a surgical evaluation.  The Veteran requested to not have the surgical evaluation.

* VA and private treatment records continue to reflect complaints and treatment for the Veteran's Chiari malformation with cervical syrinx and carpal tunnel syndrome of the right upper extremities.  

All indicated tests and studies must be performed.  

(a) For the Chiari malformation with cervical syrinx, the examiner must respond to the following inquiries:

(i) Is the Veteran's Chiari malformation with cervical syrinx a "congenital/inherited" condition?

(ii) If the Chiari malformation is congenital in nature, is it a congenital disease (i.e., capable of worsening and improvement) or a congenital defect (i.e., static in nature)? 

(iii) If the Chiari malformation is a congenital defect, did the Veteran experience a superimposed disease or injury during service which resulted in additional disability?  

(iv) If the Chiari malformation is a congenital disease, did the Veteran have this disease prior to entering military service in June 1966, i.e., a preexisting brain disability? 

(v) If the Chiari malformation is a congenital disease that preexisted service, did this condition permanently increase in severity during his active military service from June 1966 to April 1968?

(vi) If there was a permanent increase in severity of a preexisting congenital brain disorder, namely Chiari malformation during service, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability? 

(vii) In the alternative, if it is determined that the Veteran's Chiari malformation or congenital Chiari malformation did not manifest prior to service, please answer whether the current Chiari malformation is related to his active military service, to include in-service cold exposure?

(b) For the carpal tunnel syndrome of the right upper extremities, the examiner must respond to the following inquiries:

(i) Does the Veteran currently have carpal tunnel syndrome of the right upper extremities?

(ii) Is the carpal tunnel syndrome of the right upper extremities related to his military service, to specifically include in-service cold exposure?  

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

3.  Return the claims folder to the VA physician who conducted the February 2014 examinations to render addendum opinions regarding the etiology of the bilateral knee and cervical spine disorders.  

If the February 2014 examiner is available, he may conduct a records review and respond to the questions below.  If the February 2014 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for VA orthopedic examination, to be conducted by a qualified examiner.  The electronic folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

Please request that the examiner read the following REASONS FOR REMAND below: 

In April 2012, the Board directed that the Veteran be examined for medical nexus opinions concerning his claimed bilateral knee and cervical spine disorders.  Specifically, the Board requested that the examiner opine whether the bilateral knee and cervical spine disorders are related to his active service, to include his in-service cold exposure while stationed in the Republic of Korea.  See the April 2012 Board remand. 

In response to the April 2012 remand directives, the Veteran was afforded a VA examination in February 2014.  After review of the file and physical examination testing, the examiner diagnosed the Veteran with degenerative arthritis of the cervical spine.  He also determined that there was no diagnosis for the claimed bilateral knee disorder.  With regard to the cervical spine disorder, the examiner concluded that it was not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner explained that there was no neck injury documented in the service treatment records, and the Veteran has mild degenerative arthritis of the cervical spine, which is normal for his age.  With regard to the bilateral knee disorder, the examiner concluded that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, because the Veteran did not have a knee problem or injury documented in his service treatment records.  The examiner also noted that the Veteran exhibited a normal knee upon examination testing with no evidence of knee osteoarthritis on MRI imaging.  

Although the examiner provided opinions for both claimed disabilities, the examiner failed to consider and comment on the Veteran's in-service cold exposure while serving in the Republic of Korea, when rendering his opinions.  Additionally, even though he determined that the Veteran did not have arthritis of the knees at this examination, he failed to consider and discuss the medical evidence of record, reflecting a diagnosis of bilateral knee arthritis.  

Because the examiner did not answer the questions as requested, supplemental opinion discussing the etiology of the Veteran's bilateral knee and cervical spine disorders are required.

The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran contends that his claimed disabilities are attributable to his military service.  He specifically asserts that he incurred his bilateral knee and cervical spine disorders as a result of in-service cold exposure while serving on active duty in the Republic of Korea.  As his available service personnel records show service in the Republic of Korea, his exposure to cold has been conceded.  

* The Veteran's service treatment records have not been located and are unavailable for review.  See the November 2005 VA memo.  The Veteran submitted a copy of a May 1968 report of medical history.  He reported having dizziness or fainting spells, and the examining physician noted dizziness prior to induction.  He denied having or had previously a history of broken bones; arthritis or rheumatism; recurrent back pain; and a bone, joint, or other deformity.  

* After discharge from service, post service treatment records show continuing complaints and treatment for neck and knee problems.  In April 2004, the Veteran visited a private neurologist.  It was noted that he had a longstanding history of osteoarthritis involving the shoulders, hips, and knees, and was evaluated for complaints of posterior neck stiffness without radicular symptoms.  After review of MRI testing and pathology, the private physician indicated that the Veteran's recent development of posterior neck symptoms suggest early development of symptoms related to his Chiari malformation.  In a follow-up visit in April 2004, the private physician noted the presence of diffuse mild arthritic type discomfort in the neck.  At an additional follow-up visit in May 2004, the Veteran reported some relief of the neck symptoms by use of non-steroidal mediation.  The private physician indicated that the Veteran's neck discomfort may be arthritic, but other components of it seem to be typical of Chiari malformation symptoms.  In February 2005, the Veteran visited his local VA facility with complaints of chronic neck pain.  After physical examination testing, he was assessed with chronic neck pain.  

* In September 2010, the Veteran underwent MRI testing of the left knee, which showed a degenerative tear posterior horn medial meniscus.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified cervical spine and bilateral knee disorders.  In regard to EACH identified disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must take into consideration and discuss his conceded in-service cold exposure while stationed in Korea.  

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

4.  Return the claims folder to the VA physician who conducted the June 2011 examination to render an addendum opinion regarding the etiology of the bilateral shoulder disorder.  If the June 2011 examiner is available, he may conduct a records review and respond to the questions below.  If the June 2011 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for VA orthopedic examination, to be conducted by a qualified examiner.  The electronic folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  All indicated clinical testing must be conducted if appropriate.  
The examiner must be advised that in June 2011, the Veteran was afforded a VA examination for his bilateral shoulder disorder.  After physical examination testing and review of the claims file, the examiner diagnosed the Veteran with bilateral shoulder impingement syndrome and bilateral shoulder acromioclavicular (AC) joint degenerative joint disease.  The examiner concluded that the Veteran's bilateral shoulder disorder is not related to his military service because there is no evidence of any shoulder complaints, trauma, or injuries during his military service.  The examiner further added that impingement syndrome is usually due to daily wear and tear and not attributable to an incident, which may have occurred approximately 35 to 40 years ago.  However, consistent with the findings in the Court's March 2014 Memorandum Decision, the examiner failed to consider whether the Veteran's in-service cold exposure caused his current bilateral shoulder disorder, and must fully state the factual bases for the opinion.  

The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran contends that his claimed bilateral shoulder disorder is attributable to his military service.  He specifically asserts that he incurred his disability as a result of in-service cold exposure while serving on active duty in the Republic of Korea.  As his available service personnel records show service in the Republic of Korea, his exposure to cold has been conceded.  

* The Veteran's service treatment records have not been located and are unavailable for review.  See the November 2005 VA memo.  The Veteran submitted a copy of a May 1968 report of medical history.  He reported having dizziness or fainting spells, and the examining physician noted dizziness prior to induction.  He denied having or had previously a history of broken bones; arthritis or rheumatism; a painful or "trick" shoulder or elbow; and a bone, joint, or other deformity.  

* After discharge from service, private treatment records show complaints involving the shoulders in 2001.  Left shoulder MRI testing conducted in March 2004, reflected tendinitis of the rotator cuff tendon and subacromial bursitis of the left shoulder.  

* At the November 2004 VA examination, the Veteran reported bilateral shoulder pain.  After physical examination testing, the examiner diagnosed the Veteran with bilateral rotator cuff tendonitis.  No etiological opinion was provided by the examiner.  

* Private MRI testing conducted in August 2012 of the right shoulder showed prominent degenerative disease involving the AC joint with extensive osteophyte formation and bony sclerosis; tendinopathy involving the rotator cuff without evidence of tear; and an intact glenohumeral joint with small effusion.  

* The Veteran visited a private physician in September 2012 for continuing right shoulder pain.  After physical examination testing, he was diagnosed with right shoulder pain, adhesive capsulitis, and AC joint arthritis.  The Veteran returned in March 2013 for continuing complaints of shoulder pain.  He reported to the physician that he has been experiencing shoulder and joint pain since the 1970s.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified bilateral shoulder disorder.  In regard to EACH identified bilateral shoulder disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service, to include as due to in-service cold exposure while stationed in Korea.  

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

5.  Schedule the Veteran for VA examination, to be conducted by a qualified examiner to determine the etiology of the claimed bilateral hip disorder.  The electronic folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  All indicated clinical testing must be conducted if appropriate.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran contends that his claimed bilateral hip disorder is attributable to his military service.  He specifically asserts that he incurred his disability as a result of in-service cold exposure while serving on active duty in the Republic of Korea.  As his available service personnel records show service in the Republic of Korea, his exposure to cold has been established.  

* The Veteran's service treatment records have not been located and are unavailable for review.  See the November 2005 VA memo.  The Veteran submitted a copy of a May 1968 report of medical history.  He reported having dizziness or fainting spells, and the examining physician noted dizziness prior to induction.  He denied having or had previously a history of broken bones; arthritis or rheumatism; and a bone, joint, or other deformity.  

* Post service treatment records reflect continuing complaints and treatment for a bilateral hip disorder.  In an April 2004 private medical statement, a physician noted the Veteran's longstanding history of osteoarthritis in the hips.  

* After discharge from service, the Veteran underwent a VA examination in November 2004.  The examiner noted that the Veteran did not report any hip pain.  After physical examination testing, he was diagnosed with bilateral hip pain with normal x-ray results.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified bilateral hip disability.  In regard to EACH identified bilateral hip disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service, to include as due to in-service cold exposure while stationed in Korea.  

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

6.  Contact the four examiners who conducted the February 2014 VA examinations and direct them to submit a copy of their curriculum vitae (CV).  Upon receipt of these associate them with the electronic file and provide the Veteran and his attorney copies.  CVs must be obtained from Dr. Ronald F. Teichman, Dr. Jeffrey Frankel, Dr. Helena K. Chandler, and Dr. Douglas J. Ball.  See the April 2015 statement from the Veteran's attorney.  If any documents are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.  

7.  Issue a SOC to the Veteran and his attorney, addressing the issues of entitlement to an initial rating in excess of 50 percent for chronic PTSD with depression and entitlement to an effective date earlier than August 15, 2006, for the grant of service connection for chronic PTSD with depression.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

8.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




